 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERICA KRISTEN HOPKINS,                            No. 2:18-cv-00855 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will deny plaintiff’s motion for summary judgment and grant

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born in 1973, applied on August 26, 2014 for disability insurance benefits,

26   alleging disability beginning January 2, 2012. Administrative Transcript (“AT”) 15, 54-55.

27   Plaintiff alleged she was unable to work due to seizures, multiple sclerosis, migraines, and

28   depression. AT 54. In a decision dated February 1, 2017, the ALJ determined that plaintiff was
                                                       1
 1   not disabled.1 AT 15-27. The ALJ made the following findings (citations to 20 C.F.R. omitted):

 2                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2017.
 3
                    2. The claimant has not engaged in substantial gainful activity since
 4                  January 2, 2012, the application date.
 5                  3. The claimant has the following severe impairments: multiple
                    sclerosis, migraine headaches, and mood disorder.
 6
                    4. The claimant does not have an impairment or combination of
 7                  impairments that meets or medically equals one of the listed
                    impairments in 20 CFR Part 404, Subpart P, Appendix 1.
 8
                    5. After careful consideration of the entire record, the undersigned
 9                  finds that the claimant has the residual functional capacity to perform
                    sedentary work, except that she is never able to climb ladders, ropes,
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
 1                  or scaffolds. She is able to frequently balance and occasionally
                    stoop, kneel, crouch, crawl, and climb ramps and stairs. She must
 2                  avoid concentrated exposure to hazards, defined as operational
                    control of dangerous, moving machinery and unprotected heights.
 3                  The claimant is limited to performing simple, routine, and repetitive
                    tasks. She is limited to occasional face to face interaction with the
 4                  public.

 5                  6. The claimant is unable to perform any past relevant work.

 6                  7. The claimant was born on XX/XX/1973, and was 38 years old,
                    which is defined as a younger individual age 18-44, on the alleged
 7                  disability onset date.

 8                  8. The claimant has at least a high-school education and is able to
                    communicate in English.
 9
                    9. Transferability of job skills is not an issue in this case because
10                  using the Medical-Vocational Rules as a framework supports a
                    finding that the claimant is ‘not disabled,’ whether or not the
11                  claimant has transferable job skills.

12                  10. Considering the claimant’s age, education, work experience, and
                    residual functional capacity, there are jobs that exist in significant
13                  numbers in the national economy that the claimant can perform.

14                  11. The claimant has not been under a disability, as defined in the
                    Social Security Act, from January 2, 2012 through the date of this
15                  decision.

16   AT 15-27.
17   ISSUES PRESENTED

18          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

19   disabled: (1) the ALJ improperly discounted the opinion of treating neurologist Dr. Dengel; (2)

20   the RFC failed to account for plaintiff’s moderate limitations in concentration, persistence, and

21   pace; and (3) the ALJ’s improperly discounted plaintiff’s credibility.

22   LEGAL STANDARDS

23          The court reviews the Commissioner’s decision to determine whether (1) it is based on

24   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

25   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

26   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

27   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

28   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th
                                                       3
 1   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 2   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 3   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

 4   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

 5   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 6          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

 7   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

 8   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

 9   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

10   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

11   administrative findings, or if there is conflicting evidence supporting a finding of either disability

12   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

13   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

14   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

15   ANALYSIS

16          A. Medical Opinions

17          Plaintiff asserts that the ALJ improperly discounted the opinions of neurologist Dr.

18   Michael Karsten Dengel, plaintiff’s primary treating doctor for multiple sclerosis (MS).

19          The weight given to medical opinions depends in part on whether they are proffered by

20   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.
21   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a

22   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80

23   F.3d 1273, 1285 (9th Cir. 1996).

24          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

25   considering its source, the court considers whether (1) contradictory opinions are in the record,

26   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a
27   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

28   F.3d at 831. In contrast, a contradicted opinion of a treating or examining professional may be
                                                        4
 1   rejected for “specific and legitimate” reasons, that are supported by substantial evidence. Id. at

 2   830. While a treating professional’s opinion generally is accorded superior weight, if it is

 3   contradicted by a supported examining professional’s opinion (e.g., supported by different

 4   independent clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala , 53 F.3d

 5   1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). In

 6   any event, the ALJ need not give weight to conclusory opinions supported by minimal clinical

 7   findings. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (treating physician’s conclusory,

 8   minimally supported opinion rejected); see also Magallanes , 881 F.2d at 751. The opinion of a

 9   non-examining professional, without other evidence, is insufficient to reject the opinion of a

10   treating or examining professional. Lester, 81 F.3d at 831.

11            Dr. Dengel diagnosed plaintiff with MS in 2009, based on a brain MRI “consistent with

12   fairly advanced multiple sclerosis.” AT 340. Plaintiff saw Dr. Dengel again in 2011, and also in

13   January 2012, the alleged beginning of the disability period. AT 481-482. Dr. Dengel continued

14   to treat plaintiff for the next four years, and in 2015 and 2016 filled out forms concerning

15   plaintiff’s functional impairments, which the ALJ summarized as follows:

16                   Dr. Dengel filled out a Residual Functional Capacity Questionnaire
                     about the claimant on September 13, 2016. The doctor found the
17                   claimant unable to perform even less than sedentary work since
                     January of 2012.2 Dr. Dengel also filled out a Headache Residual
18                   Functional Capacity Questionnaire on September 13, 2016. The
                     doctor again found the claimant unable to perform even less than
19                   sedentary work.3 Dr. Dengel filled out another Physical Impairment
                     Questionnaire on October 27, 2016, again finding the claimant to be
20                   significantly limited and unable to perform even less than sedentary
                     work.4
21

22   AT 23.
23            Of these opinions, the ALJ wrote:
24                   The undersigned accords little weight to the opinions of Dr. Dengel
                     because the doctor’s opinions are entirely inconsistent with the other
25                   opinions in the medical record and they are not supported by the
                     evidence of record, including the doctor’s own treatment notes. Dr.
26
     2
27     AT 583-585.
     3
       AT 588-590.
28   4
       AT 707-709.
                                                        5
 1                   Dengel’s treatment notes dictate the claimant’s complaints, but they
                     do not contain any neurological or physical examinations or
 2                   objective findings except for the Timed Walk and Peg Test. The
                     doctor’s opinions appear to be solely based on the claimant’s
 3                   subjective complaints.

 4   AT 23-24, citing AT 332-341 (Dr. Dengel’s treatment notes, 2012-2014), AT 721-752 (treatment

 5   notes, 2015-2016). Three other physicians found plaintiff capable of performing light work: State

 6   agency consultant Dr. Pan, State agency consultant Dr. Nasrabadi, and consultative examiner Dr.

 7   Boparai. AT 23; see AT 62-64, 75-77, 558-562. The ALJ found plaintiff less than fully credible

 8   as to the intensity, persistence, and limiting effects of her symptoms, as discussed below. AT 22.

 9            Plaintiff argues that the ALJ wrongly found that Dr. Dengel’s opinions were not supported

10   by objective evidence, as Dr. Dengel’s administration of the 9-Hole Peg Test and 25-Foot Walk

11   test at every visit5 were standard components of the MS Functional Composite Test for MS

12   patients6, and Dr. Dengel “was doing exactly what was required of any physician providing [MS]

13   treatment.” (ECF No. 12 at 17.) The ALJ noted these tests, however, along with Dr. Dengel’s

14   October 2016 assessment of “relapsing remitting multiple sclerosis, on Copaxone with periods of

15   past non-compliance.” AT 21, 726. The ALJ further noted the “generally stable findings on

16   MRIs of the claimant’s brain and cervical spine over the past several years7” and the “generally

17   normal findings upon physical examinations, including normal ranges of motions of the major

18   joints, normal coordination, full motor strength, and intact sensation.” AT 24; see, e.g., AT 434

19   (at July 2012 exam, Dr. Dengel noted normal strength, normal coordination, and intact sensation

20
     5
      Dr. Dengel’s notes show that he administered both tests to plaintiff several times per year in
21   2011, 2012, and 2013, and once in 2014. AT 722-724, 768-771.
22   6
       “The T25-FW is a quantitative mobility and leg function performance test based on a timed 25-
23   walk. It is the first component of the MSFC to be administered at each visit.” See
     https://www.nationalmssociety.org/For-Professionals/Researchers/Resources-for-
24   Researchers/Clinical-Study-Measures/Timed-25-Foot-Walk-(T25-FW) (last visited June 21,
     2019). “The 9-HPT is a brief, standardized, quantitative test of upper extremity function. It is the
25   second component of the MSFC to be administered at each visit. Both the dominant and non-
26   dominant hands are tested twice.” See https://www.nationalmssociety.org/For-
     Professionals/Researchers/Resources-for-Researchers/Clinical-Study-Measures/9-Hole-Peg-Test-
27   (9-HPT) (last visited June 21, 2019).

28   7
         See AT 481, 597, 599, 726.
                                                       6
 1   except for the first two fingertips of her left hand), AT 464 (at April 2012 exam, Dr. Dengel noted

 2   normal strength, normal sensation in her upper extremities, and a normal heel, toe, and tandem

 3   gait). Given the opinions and evidence outlined above, the ALJ supplied legally adequate reasons

 4   for rejecting Dr. Dengel’s 2016 opinions as to functional impairments.

 5            Dr. Dengel also made mental capacity assessments of plaintiff in 2015 and 2016. The

 6   ALJ addressed these opinions as follows:

 7                   Dr. Dengel filled out a Mental Capacity Assessment about the
                     claimant on March 18, 2015.8 The doctor found the claimant to have
 8                   marked limitations in her ability to carry out detailed instructions,
                     maintain attention and concentration for extended periods, and work
 9                   in coordination with or in proximity to others without being
                     distracted by them. The doctor also found the claimant to have
10                   marked limitations in her ability to accept instructions and respond
                     appropriately to criticism from supervisors. Dr. Dengel filled out
11                   another Mental Capacity assessment about the claimant on
                     September 13, 2016 [which] remained essentially unchanged. 9 Dr.
12                   Dengel filled out yet another Mental Capacity Assessment
                     Questionnaire about the claimant on October 27, 2016. In just one
13                   month, the doctor now found the claimant to additionally have
                     marked limitations in her ability to understand, remember, and carry
14                   out detailed instructions. The doctor also found the claimant to have
                     extreme limitations in her ability to maintain attention and
15                   concentration for extended periods and complete a normal workday
                     or workweek.10
16

17   AT 25.
18            The ALJ gave partial weight to the opinions of psychiatric evaluator Dr. Michael Cohn
19   and State agency consultant Dr. Harvey Bilk, both of whom assessed plaintiff’s mental
20   functioning, but gave little weight to the above opinions of Dr. Dengel. AT 22, 24-25. “The
21   undersigned accords little weight to the opinion of Dr. Dengel because the doctor’s opinion is
22   entirely unsupported by any objective testing or findings and the doctor appears to rely entirely on
23   the claimant’s subjective complaints,” the ALJ wrote. AT 25.
24            The ALJ noted that, at the time of Dr. Cohn’s 2014 psychiatric evaluation, plaintiff “had
25   no history of psychiatric treatment”11 and, per Dr. Cohn, displayed “a normal stream of mental
26   8
       AT 572-574.
     9
27     AT 583-584.
     10
        AT 703-705.
28   11
        In March 2014, Dr. Dengel noted that plaintiff had “not started counseling per the previously
                                                       7
 1   activity and thought content.” AT 22; see AT 565-569. Dr. Bilk similarly found plaintiff to have

 2   milder limitations than Dr. Dengel opined. AT 77-79. The ALJ concluded that

 3                    Dr. Bilk’s opinion is the most consistent with the medical record, but
                      the undersigned gives the claimant herself the benefit of the doubt
 4                    and reduces her to work limited to simple, routine, and repetitive
                      tasks with only occasional face to face interaction with the public.
 5                    The undersigned finds that greater limitations are not supported by
                      the record, as the medical evidence shows that the claimant had only
 6                    taken psychiatric medication prescribed by her primary care provider
                      and she had not treated regularly with a mental health professional.
 7                    In addition, the claimant testified at the hearing that she is not
                      currently on any psychiatric medications.12 Furthermore, . . . the
 8                    medical record shows that she had generally normal findings on
                      cognitive and mental examinations. Overall, the claimant’s
 9                    subjective complaints and allegations of problems with memory and
                      concentration are not supported to the extent that would render her
10                    unable to perform even unskilled work.
11   AT 25 (some record citations omitted). Here as above, the ALJ provided legally sufficient

12   reasons for rejecting Dr. Dengel’s opinions as to mental impairments.

13            B. Residual Functional Capacity

14            Plaintiff next claims that the RFC fails to account for plaintiff’s moderate limitations in

15   concentration, persistence, and pace. As noted above, the RFC limits plaintiff to “simple, routine,

16   and repetitive tasks.” AT 19.

17            Residual functional capacity is what a person “can still do despite [the individual’s]

18   limitations.” 20 C.F.R. §§ 404.1545(a), 416.945(a) (2003); see also Valencia v. Heckler, 751 F.2d

19   1082, 1085 (9th Cir. 1985) (residual functional capacity reflects current “physical and mental

20   capabilities”). RFC is assessed based on the relevant evidence in the case record, including the
21   medical history, medical source statements, and subjective descriptions and observations made by

22   the claimant, family, neighbors, friends, or other persons. 20 C.F.R. §§ 404.1545(a)(1),

23   404.1545(a)(3). In Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008), the Ninth

24   Circuit held that an RFC adequately captures restrictions related to concentration, persistence, or

25   pace when the assessment is consistent with restrictions identified in the medical testimony. See

26
27   discussed plan.” AT 755.

28   12
          AT 47-48.
                                                         8
 1   also, e.g., Schmidt v. Colvin, No. 2:12-cv-00016 KJN, 2013 WL 5372845, at *17 (E.D. Cal. Sept.

 2   25, 2013) (“‘Moderate’ mental limitations are not necessarily inconsistent with an RFC for

 3   ‘simple’ tasks, as long as such assessment is generally consistent with the concrete restrictions

 4   identified in the medical evidence.”), citing Stubbs-Danielson, 539 F.3d at 1174.

 5            Plaintiff contends that the ALJ erred because the RFC did not reflect the Step Two and

 6   Three findings that plaintiff “is found to have no more than moderate limitation in concentrating,

 7   persisting, and maintaining pace.” AT 17-18. Plaintiff claims that moderate limitations in these

 8   areas are inconsistent with the RFC for simple, routine, repetitive tasks.

 9            In Guerrero v. Colvin, 2016 WL 566172 (E.D. Cal. Sept. 29, 2016), the district court

10   addressed a similar argument, concluding that the RFC for simple, routine, repetitive tasks was

11   “generally consistent with the restrictions identified in the medical evidence” and not erroneous

12   under Stubbs-Danielson. Similarly, here, the ALJ gave partial weight to the opinion of Dr. Cohn,

13   who opined that plaintiff ‘was able to understand, remember, and carry-out simple one or two

14   step job instructions as well as detailed and complex instructions”; and to the opinion of Dr. Bilk,

15   who opined that plaintiff could “understand, remember, and carry-out simple and detailed but not

16   complex instructions.” AT 24-25. The ALJ also noted plaintiff’s “generally normal findings on

17   cognitive and mental status examinations.” AT 25. Rather than fully adopt the opinions of Dr.

18   Cohn and Dr. Bilk, however, the ALJ gave plaintiff the “benefit of the doubt” as to her subjective

19   symptoms and limited her to “simple, routine, and repetitive tasks with only occasional face to

20   face interaction with the public.” AT 25.
21            Because the RFC was generally consistent with the restrictions on concentration,

22   persistence, and pace identified in the medical evidence, the undersigned finds no error on this

23   basis.

24            C. Credibility

25            The ALJ determines whether a disability applicant is credible, and the court defers to the

26   ALJ’s discretion if the ALJ used the proper process and provided proper reasons. See, e.g.,
27   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1995). If credibility is critical, the ALJ must make an

28   explicit credibility finding. Albalos v. Sullivan, 907 F.2d 871, 873-74 (9th Cir. 1990); Rashad v.
                                                        9
 1   Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (requiring explicit credibility finding to be

 2   supported by “a specific, cogent reason for the disbelief”). “An ALJ’s vague allegation that a

 3   claimant’s testimony is not consistent with the objective medical evidence, without any specific

 4   findings in support of that conclusion is insufficient[.]” Treichler, 775 F.3d at 1103 (internal

 5   quotations and citation omitted). “The ALJ must identify the testimony that was not credible, and

 6   specify what evidence undermines the claimant’s complaints.” Id., citing Reddick v. Chater, 157

 7   F.3d 715, 722 (9th Cir. 1998) (internal quotations omitted).

 8          Here, the ALJ found that plaintiff’s statements about her symptoms were not “entirely

 9   consistent with the medical evidence and other evidence in the record for the reasons explained in

10   this decision.” AT 22. The ALJ continued:

11                  The claimant has described daily activities, which are not limited to
                    the extent one would expect, given the complaints of disabling
12                  symptoms and limitations. Her social activities and tasks requiring
                    understanding, remembering, and concentrating, were detailed above
13                  in the section on the “paragraph B” criteria.13 Treatment notes [in
                    2013] indicate that the claimant went on vacation in March, started
14                  an intense home workout, and just came back from a ten day trip.14
                    Treatment notes [in 2013] indicate that the claimant and her family
15                  had been throwing parties on their boat.15 She stated that she had
                    been overdoing things, standing and walking around for longer
16                  periods.16 The claimant informed Dr. Boparai [in 2014] that she was
                    independent with activities of daily living such as dressing,
17                  grooming, and bathing. She stated that she cooked once a day,
                    vacuumed and mopped, and was able to do the laundry and wash the
18                  dishes.17 The claimant informed Dr. Cohn [in 2014] that during the
                    day, she cared for her personal hygiene, cooked, did chores, did some
19                  cleaning, watched television, used the computer, and cared for her
                    pets.18 Treatment notes [in March 2015] indicate that the claimant
20                  had done a lot of traveling since her last visit on January 27, 2014.19
                    Treatment notes [in 2016] indicate that the claimant started yoga.20
21                  Overall, the claimant’s varied activities of daily living are
22   13
        The ALJ’s decision noted that plaintiff homeschooled her three children, prepared meals,
23   cleaned the house, took care of the family dog, shopped online and in person, and could pay bills
     and handle cash. (AT 18.) The ALJ further noted that plaintiff was alert, oriented, able to spell
24   simple words and do simple mathematics in exams with Dr. Cohn and Dr. Boparai. (AT 18.)
     14
        AT 357.
25   15
        AT 350.
     16
26      AT 350.
     17
        AT 559.
     18
27      AT 566.
     19
        AT 755.
28   20
        AT 728.
                                                      10
 1                     inconsistent with a complete inability to perform substantial gainful
                       activity.
 2

 3   AT 22-23. The ALJ reasonably concluded that plaintiff’s many and varied activities showed that

 4   she was more functional than she claimed. See Valentine v. Comm. Soc. Sec. Admin., 574 F.3d

 5   685, 693 (9th Cir. 2009) (ALJ properly considered claimant’s activities in discounting his

 6   credibility, as activities suggested that his “claims about the severity of his limitations were

 7   exaggerated.”).

 8            As the ALJ specified which evidence undermined plaintiff’s claims of incapacity, the

 9   court finds no error on this basis.

10   CONCLUSION

11            For the reasons stated herein, IT IS HEREBY ORDERED that:

12            1. Plaintiff’s motion for summary judgment (ECF No. 12) is denied;

13            2. The Commissioner’s cross-motion for summary judgment (ECF No. 13) is granted;

14   and

15            3. Judgment is entered for the Commissioner.

16   Dated: July 12, 2019
                                                        _____________________________________
17
                                                        CAROLYN K. DELANEY
18                                                      UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23   2/hopkins0855.ssi.ckd

24

25

26
27

28
                                                         11
